February 18, 2010 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:JNLNY Separate Account I File No. 811-08401 and 333-163323 CIK:0001045032 Accession Number:0001045032-10-000013 Dear Commissioners: On February 5, 2010, we made the above referenced N-4/A filing via EDGAR.We subsequently realized that we inadvertently left out delay language in the original filing.We are now respectfully requesting withdrawal of this previously accepted N-4/A filing, under Form Type AW and pursuant to Rule 477 under the Securities Act of 1933 so that we may refile.No securities were sold in connection with the filing. Please call or e-mail me with your questions or comments.My direct line is (517) 367-3835, and my e-mail address is tony.dowling@jackson.com. Respectfully, ANTHONY L.
